                                THOMAS F. X. DUNN
                                ATTORNEY AT LAW                                     4/9/20
                                   225 Broadway
                                     Suite 1515
                              New York, New York 10007

Thomas F. X. Dunn                                                      Tel: 212-941-9940
Admitted: NY, NJ & MA                                                  Fax: 212-693-0090
  _________                                                        Thomasdunnlaw@aol.com

William J. Rempel
Admitted: NY & NJ

By ECF                                                       April 9, 2020

Honorable Andrew L. Carter, Jr.
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007

       Re: United States v. Jermaine Johnson,
                     19 Cr. 5 (ALC)

Dear Judge Carter:

       I write to request an adjournment of the hearing scheduled for this afternoon at
3:00 p.m. until tomorrow, Friday, April 10th . I make this request since new decisions
came to my attention and I wish to submit those to your Honor in support of this bail
application.

   I cannot predict when today I can submit my letter, but can definitely submit it no later
than 5:00 p.m. and will make every effort to submit it earlier.

   Assistant U.S. Attorney Andrew Chan advised he has no objection to this request.

       Thank you for your consideration of this request.

                                                             Respectfully yours,
                                                                   /s/
                                                             Thomas F. X. Dunn

Jennifer Sassoon, Esq.
Assistant U.S. Attorney

Andrew Chen, Esq.                                                                  4/9/20
Assistant U. S. Attorney (by ECF & email)
                                                      The application is granted. The telephone bail
                                                      hearing is adjourned to April 10, 2020 at
                                             1        11:00 a.m.
